Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/604,846 and Preliminary Amendment concurrently filed on 10/11/2019.  Claims 1 – 15 were originally filed in the application.  Claim 15 has been cancelled and Claims 16 – 21 have been added in the Preliminary Amendment.  Claims 1 – 14 and 16 – 21 remain pending in the application.

QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 5, change “for the approval of charging” to ––for approval of a charging––.
ABSTRACT, line 7, change “the mobile terminal device” to ––a mobile terminal device––.
ABSTRACT, line 8, before “communication link” insert ––near-field––.
ABSTRACT, line 8, before “receipt” insert ––a––.

Claim Objections
Claim 1, line 2, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the method[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8, change “a control device” to [Symbol font/0x2D][Symbol font/0x2D]the control device[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10 change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least a portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, before “second proof of authorization” insert [Symbol font/0x2D][Symbol font/0x2D]terminal-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 12, after “a positive verification result” insert [Symbol font/0x2D][Symbol font/0x2D]of the verifying[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 13, after “mobile terminal” insert [Symbol font/0x2D][Symbol font/0x2D]device[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 1 – 2, change “the control of the charging operation” to [Symbol font/0x2D][Symbol font/0x2D]the controlling a charging operation of a vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “at least one of” to [Symbol font/0x2D][Symbol font/0x2D]at least one of:[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2 change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 5, change “the pairwise verification” to [Symbol font/0x2D][Symbol font/0x2D]the verifying[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 3, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least a portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 3 – 4, before “second proof of authorization” insert [Symbol font/0x2D][Symbol font/0x2D]terminal-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 6, change “the pairwise verification” to [Symbol font/0x2D][Symbol font/0x2D]the verifying[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 3, after “mobile terminal” insert [Symbol font/0x2D][Symbol font/0x2D]device[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, change “the verification of” to [Symbol font/0x2D][Symbol font/0x2D]the verifying[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, before “second proof of authorization” insert [Symbol font/0x2D][Symbol font/0x2D]terminal-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, before “claim 1” insert [Symbol font/0x2D][Symbol font/0x2D]of[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, before “second proof of authorization” insert [Symbol font/0x2D][Symbol font/0x2D]terminal-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 3, before “contactless data exchange” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 6 change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 8, change “a control device” to [Symbol font/0x2D][Symbol font/0x2D]the control device[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 10, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 11, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least a portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 11, before “second proof of authorization” insert [Symbol font/0x2D][Symbol font/0x2D]terminal-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 13, after “mobile terminal” insert [Symbol font/0x2D][Symbol font/0x2D]device[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 2, after “at least one” delete [Symbol font/0x2D][Symbol font/0x2D]of[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 2, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 7, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 9, change “a control device” to [Symbol font/0x2D][Symbol font/0x2D]the control device[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 11, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 12, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least a portion[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 12, before “second proof of authorization” insert [Symbol font/0x2D][Symbol font/0x2D]terminal-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 14, after “mobile terminal” insert [Symbol font/0x2D][Symbol font/0x2D]device[Symbol font/0x2D][Symbol font/0x2D].
Claim 20, line 2, change “at least one of” to [Symbol font/0x2D][Symbol font/0x2D]at least one of:[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 2, change “at least the portion” to [Symbol font/0x2D][Symbol font/0x2D]the at least one portion[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 14 are allowed because the prior or record does not teach or fairly suggest the following subject matters:
A method for controlling a charging operation of a vehicle at a charging station, the method comprising: using, by a control device allocated to the charging station, at least one portion of a first proof of authorization used for  a start of the charging operation; transmitting, via a near-field communication link, the at least one portion of the first proof of authorization and/or at least a portion of a terminal-side second proof of authorization between a mobile terminal device and the control device allocated to the charging station; verifying, in pairs, the at least one portion of the first proof of authorization via the at least a portion of the second proof of authorization; and in response to a positive verification result of the verifying, establishing a control link between the mobile terminal device and the control device via the near filed communication link as recited in independent Claim 1;

Claims 16 – 18 are allowed because allowable subject matters of independent Claim 16 are similar to that of Claim 1.
Claims 19 – 21 are allowed because allowable subject matters of independent Claim 19 are similar to that of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851